Buday v Gottlieb, Rackman & Reisman, P.C. (2016 NY Slip Op 05235)





Buday v Gottlieb, Rackman & Reisman, P.C.


2016 NY Slip Op 05235


Decided on June 30, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Gische, Gesmer, JJ.


1630 101061/14

[*1]Tanit Buday, Plaintiff-Appellant,
vGottlieb, Rackman & Reisman, P.C., etc., et al., Defendants-Respondents, Kevin T. Mulhearn, etc., Defendant.


Tanit Buday, appellant pro se.
Furman Kornfeld & Brennan LLP, New York (Rachel Aghassi of counsel), for respondents.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered on or about July 6, 2015, which granted defendants' Gottlieb, Rackman & Reisman, P.C. and Maria Savio's motion to dismiss the complaint as against them, with prejudice, unanimously affirmed, without costs.
Plaintiff failed to make any showing that the statutes of limitations applicable to her claims against defendants Gottlieb, Rackman & Reisman and Maria Savio were tolled by the continuous representation doctrine (see Matter of Merker, 18 AD3d 332 [1st Dept 2005]). Plaintiff alleges that defendants ended their legal representation of her on March 22, 2007 (approximately 7½ years before she commenced this action); she does not allege that they performed any legal services on her behalf after that date.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 30, 2016
CLERK